JENNINGS, J.
Appellant was convicted of the offense denominated “The infamous crime against Nature” in the Superior Court of Orange County and judgment was pronounced on June 29, 1934. On this same date he gave oral notice of appeal. No written notice of appeal was filed nor was an application stating in general terms the ground of appeal and the points upon which appellant would rely filed by him as required by section 7 of Rule II of the Rules for the Supreme Court and District Courts of Appeal.  Respondent now moves to dismiss the appeal for failure to file the above-mentioned application. Since section 7 of Rule II specifically provides that if the application is not filed within a period of five days after notice of appeal is given “the appeal shall be dismissed”, it follows that the motion must be granted and the appeal dismissed. (People v. Lewis, 219 Cal. 410, 414 [27 Pac. (2d) 73]; People v. Sullivan, 123 Cal. App. 436 [11 Pac. (2d) 420]; People v. Schroeder, 112 Cal. App. 550 [297 Pac. 105]; People v. Davis, 103 Cal. App. 318 [284 Pac. 516].)
The appeal is therefore dismissed.
Barnard, P. J., and Marks, J., concurred.